Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 9, and 20 are allowed because the prior art of record fails to teach or suggest a tree protection system with a first layer, and a second layer wherein the flexible UV-stable first layer having a first height and the flexible UV-stable second layer having a second height approximately 1/3 of the first height and the flexible UV- stable second layer having a second width; a flexible UV-stable third layer overlying and secured to at least a portion of the flexible UV- stable first layer extending vertically past the flexible UV-stable second layer, the flexible UV- stable third layer having a third width less than a first width of the flexible UV-stable first layer.
The best prior art of record is Underwood (US #5,479,741) which does teach a tree protection system with a flexible first layer with openings that is connected by a unitary fastener but does not teach a second layer wherein the flexible UV-stable first layer having a first height and the flexible UV-stable second layer having a second height approximately 1/3 of the first height and the flexible UV- stable second layer having a second width; a flexible UV-stable third layer overlying and secured to at least a portion of the flexible UV- stable first layer extending vertically past the flexible UV-stable second layer, the flexible UV- stable third layer having a third width less than a first width of the flexible UV-stable first layer.
Another prior art of record is Georg (DE #3542743) which does teach a tree protection system that includes a first and a second layer wherein the first layer has a height that is greater than the height of the second layer and that the first and second layer have the same width, but Georg does not teach the flexible UV-stable second layer having a second height approximately 1/3 of the first height, a 
Another prior art of record is Kraminer (PGPub #2009/0133325) does teach a system which a flexible third layer that overlies and is secured to a first layer, but does not teach that the third layer extends past a second layer and that the flexible UV- stable third layer having a third width less than a first width of the flexible UV-stable first layer.
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a tree protection system with a first, second and third layer, wherein the second layer having a second height approximately 1/3 of the height of the first layer, wherein the third layer extends past a second layer and that the third layer having a third width less than a first width of the first layer because none of the prior arts of record teach these limitations and they are not obvious modifications to the system, because they impart benefits to the system that are not taught by the prior arts of record.  Having the second layer only having a third of the height of the first layer allows the system to protect the base of the tree from pesticides that are most impactful at the base while still allowing air and water to reach the rest of the tree, and having the third layer be a third of the width of the first layer allows the system to provide protection to the tree when there are freezing conditions that can result in cracking due to the sunlight but still keeps the rest of the tree that is not facing the sun to still receive the uninhibited air and water. 
Claims 10-12, 14, 28, and 30-32 are allowable due to their respective dependencies on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619